Day, Oh. J.
— The amount in controversy being less than $100, the trial judge certified the questions of law upon which it is desirable to have the opinion of this court, as follows: “That the action was brought to recover the amount due upon a promissory note, of which the following is a true copy, to wit:
‘Postoeeice, Sargent, County oe "Woodbury, ‘60.-00. State oe Iowa, Township Liberty,
‘October 18,1880.
‘Twelve months after date (or before if made out of the sale of Drake’s Horse Hay Fork and Hay Carrier), I promise to pay to James 33. Drake, or bearer, Sixty Dollars, negotiable and payable at the First National Bank, Sioux City, la., with ten per cent, interest after date until paid. If *167interest is not paid when due the same shall bear interest at ten per cent.; and if expenses and costs are incurred by the holder in consequence of a failure to pay at maturity, the undersigned agrees to pay a collection fee of ten per cent on the amount due. D. M. Eeed.’
“That at the time said note was executed the spaces occupied by the word First, just preceding National Bank, and Sioux City, la., just following, were left blank, and orally agreed by the parties thereto to be left blank, so that the note could not be collected or sued at any other place than the residence of the maker thereof, which was twelve miles from Sioux City, in a different township, in which there was no national bank.
“That the payee in said note, contrary to said oral agreement, filled said blank spaces with the words First and Sioux City, la.
“Is the' foregoing note negotiable in form ?
“Can the payor thereof, in an action by an innocent holder for value before maturity, and without notice of the oral agreement above named, show said oral agreement against the objections of said innocent holder?”
i. promtsceftahity1 ínenfc£pay" I. It is insisted that the note is not negotiable because it is not certain as to the time of payment. The position, we think, is not sustained by the weight of authority.In Walker v. Woollen, 54 Ind., 164., it was held that a n0^e almost identical with the one at bar, and in all material resjjects the same, was negotiable. In Ernst v. Steckman, 74 Pa. St., 1, a note payable twelve months after date, or before if made out of the sale of W. S. Coffman’s improved broadcast seeding machine, was held to be negotiable. See also to the same effect Capron v. Capron, 44 Vt., 410; Cota v. Buck, 7 Metc., 588; Palmer v. Hummer, 10 Kan., 464; 1 Daniel on Negotiable Instruments, sections 42 and 43. The case of Miller v. Poage, 56 Iowa, 96, relied upon by appellee, is not like the one at bar. The decision of the majority of the court in that case was placed upon the *168ground that the note was j>ayable out of a particular fund, and hence was payable upon condition. The case of Alexander v. Thomas, 16 Q. B., 333, also relied upon by appellee, is not recognized in the United Stales as announcing a correct rule. See 1 Daniel on Negotiable Instruments, section 42. The other cases relied upon by appellee, Lamb v. Story, 45 Mich., 488; Smith v. Van Blarcom, Id. 371; Baird v. Underwood, 74 Ill., 176; De Forest v. Frary, 6 Cow., 151, and Smith v. Marland, 59 Iowa, 645, are all cases in which payment depended upon a contingency, or in which there was uncertainty as to amount. The first question must be answered in the affirmative.
2._: ma_ iifoif:1 ciíuíge payment.01 II. That the alteration in question is a material one, snfT ficient as between the original parties to discharge the maker, is sustained by the following authorities: Woodworth v. Bank of America, 19 Johns., 392; Adair v. England, 58 Iowa, 314; Townsend v. The Star Wagon Co., 10 Neb., 615; White v. Haas, 32 Ala., 430; Nazro v. Fuller, 24 Wend., 374; Whitesides v. Bank of Kentucky, 10 Bush, 501. That a material alteration of a note may be shown, even as against the endorsee thereof for value before maturity, was determined by this court in The Knoxville National Bank v. Clark, 51 Iowa, 264. The second question submitted by the court must also be answered in the affirmative. It follows that the judgment of the court below must be
Affirmed.